DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-5, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boeshart (US2009/0107074).
For claim 2, Boeshart discloses an insulated concrete form (ICF) structure (figs. 1&11), comprising: a plurality of pairs of ICF panels (22) adjacent to one another and defining an interior region for receiving poured concrete [0003] between individual ICF panels of the plurality of pairs of ICF panels, wherein each pair of ICF panels of the plurality of pairs of ICF panels are coupled to each other by form ties (11); a plurality of internal brace supports (21) disposed in the interior region, the plurality of internal brace supports being positioned below an upper end of the plurality of pairs of ICF panels and completely within the interior region for receiving poured concrete, at least some of the plurality of internal brace supports resting on one or more form ties; and concrete disposed in the interior region such that the plurality of internal brace supports are completely submerged in concrete [0003].
For claim 3, Boeshart discloses that each internal brace support (21) is connected to at least one adjacent internal brace support (via the ties).
For claim 4, Boeshart discloses that each internal brace support (fig. 2, 21) comprises an elongated body and sides (21f) projecting therefrom.
For claim 5, Boeshart discloses that the elongated body of each internal brace support (fig. 2, 21) comprises recesses (21s) permitting passage of poured concrete therethrough.
For claim 13, Boeshart discloses a rebar disposed in the interior region and completely submerged in the concrete (fig. 11, 30).

Claim(s) 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crosby et al. (US2013/0180192).
For claim 15, Crosby et al. discloses a building [0002] comprising an insulated concrete form (ICF) structure (fig. 4A) comprising: a plurality of pairs of ICF panels (8, 9) and at least one internal brace support (5) disposed between individual ICF panels of at least one pair of ICF panels, the at least one internal brace support being supported by at least one form tie (4a) retaining the individual ICF panels in fixed relation, the at least one internal brace support contacting and supporting interior surfaces of the individual ICF panels (5 contacts 10), the at least one internal brace support further being completely submerged in concrete disposed between the plurality of pairs of ICF panels (fig. 5).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 6-7, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Crosby et al. (US2013/0180192) in view of McKay (US2004/0231263).
For claim 2, Crosby et al. discloses an insulated concrete form (ICF) structure (figs. 2 & 6), comprising: a plurality of pairs of ICF panels (8, 9) adjacent to one another and defining an interior region for receiving poured concrete (16) between individual ICF panels of the plurality of pairs of ICF panels, wherein each pair of ICF panels of the plurality of pairs of ICF panels are coupled to each other by form ties (1); and concrete disposed in the interior region such that the plurality of internal brace supports are completely submerged in concrete (fig. 6). 
Crosby et al. does not disclose a plurality of internal brace supports disposed in the interior region, the plurality of internal brace supports being positioned below an upper end of the plurality of pairs of ICF panels and completely within the interior region for receiving poured concrete, at least some of the plurality of internal brace supports resting on one or more form ties.
McKay discloses an insulated concrete form structure (fig. 1) comprising a plurality of pairs of ICF panels (20) adjacent to one another and defining an interior region for receiving poured concrete and a plurality of internal brace supports (40) disposed in the interior region, the plurality of internal brace supports being positioned below an upper end of the plurality of pairs of ICF panels and completely within the interior region for receiving poured concrete.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to add a plurality of internal brace supports disposed in the interior region, the plurality of internal brace supports being positioned below an upper end of the plurality of pairs of ICF panels and completely within the interior region for receiving poured concrete, at least some of the plurality of internal brace supports resting on one or more form ties of Crosby et al. as made obvious by McKay to provide reinforcement and rigidity at the upper end of the plurality of pairs of ICF panels to strengthen the structure.
For claim 4, the combination discloses that each internal brace support (McKay fig. 1, 40) comprises an elongated body (horizontal ledge) and sides projecting therefrom (vertical embedded side).
For claim 6, the combination discloses that a projecting side of at least some of the internal brace supports (McKay fig. 1, 40) contacts an interior surface of an ICF panel of the plurality of pairs of ICF panels (20).
For claim 7, the combination discloses that each of the projecting sides of the internal brace support (McKay fig. 1, 40) contacts an interior surface of an ICF panel of the plurality of pairs of ICF panels (20).
For claim 12, the combination discloses a set of superior ICF panels mounted on the plurality of pairs of ICF panels, the interior region for receiving poured concrete being further defined by the set of superior ICF panels, wherein the set of superior ICF panels comprises an ICF panel assembly comprising: a first ICF panel joined to and spaced apart from a second ICF panel by at least one form tie, the first ICF panel and second ICF panel thus defining between them a first region for receiving concrete, the first region having a first width; and a third ICF panel joined to and spaced apart from the first ICF panel by at least one form tie, the first ICF panel and the third ICF panel thus defining between them a second region for receiving concrete contiguous with the first region, the second region having a second width narrower than the first width, the concrete defining a sill at an upper edge of the second ICF panel (Crosby et al. figs. 3-5).





Claim(s) 8-10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Crosby et al. (US2013/0180192) in view of McKay (US2004/0231263) as set forth in the rejection of claim 2, and further in view of Luchini et al. (US Patent No. 6,474,033).
For claim 8, the combination does not disclose that the ICF structure comprises a closed shape defined by the plurality of pairs of ICF panels.
Luchini et al. discloses an ICF structure (fig. 1) comprising a close shape defined by the panels of the ICF (fig. 3).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make the ICF structure of the combination define a closed shape as made obvious by Luchini et al. to provide an enclosed space for the concrete.
For claim 9, the combination discloses that the plurality of internal brace supports are connected in a closed shape to complement the closed shape of the ICF.
For claim 10, the combination discloses the obviousness of adding a plurality of vertical panel supports (Luchini et al. fig. 2, 16) engaging adjacent ones of the plurality of pairs of ICF panels.
For claim 14, the combination discloses that the ICF structure comprises a building foundation (Luchini et al. fig. 27).

Claim(s) 11 are rejected under 35 U.S.C. 103 as being unpatentable over Boeshart (US2009/0107074) in view of McDonagh (US2014/0157704).
For claim 11, Boeshart does not disclose that the ICF is disposed on a footing.
McDonagh discloses an ICF disposed on a footing (fig. 1, 10).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to dispose the ICF of Boeshart on a footing as made obvious by McDonagh to increase the sturdiness and strength of the ICF.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633